Citation Nr: 0525381	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-37 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for incontinence as the result of VA medical 
treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active duty from June 1950 to December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claim 
of entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for incontinence as the result of VA medical 
treatment. 


FINDING OF FACT

The veteran does not have incontinence as a result of an 
injury, or aggravation of an injury, attributable to VA 
hospitalization or medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation for incontinence 
under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 for incontinence as the 
result of VA medical treatment.  He argues that he has 
incontinence as a result of an unsuccessful cystoscopy to 
remove a stent in October 2002.

A lay statement from the veteran's wife, dated in February 
2004, shows that she states that the veteran has abdominal 
pain, that he has to change his clothes periodically due to 
bathroom accidents, that he stays inside because he must be 
near a bathroom, and that he frequently goes to the bathroom.  

A statement from a former employer of the veteran asserts 
that the veteran has been unable to work since 2002 due to 
tiring easily, the need for frequent and longer rest breaks, 
increased breathing problems, uncontrollable nose bleeds, and 
the need to be close to a bathroom and to leave work to 
change his clothes. 

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  It is further provided that the proximate 
cause of the disability or death was (A) the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
treatment or, (B) the disability must be proximately caused 
by an event not reasonably foreseeable.  The regulations 
implementing that statute appear at 38 C.F.R. §§ 3.358 and 
3.800.   They provide, in pertinent part, that in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the expressed 
or implied consent of the veteran or, in appropriate cases, 
the veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

Earlier interpretations of the § 1151 statute and 
implementing regulations require evidence of negligence on 
the part of VA, or the occurrence of an accident or otherwise 
unforeseen event.  These provisions were invalidated by the 
United States Court of Appeals for Veterans Claims in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The 
United States Court of Appeals for the Federal Circuit issued 
a decision in the same case, Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), as did the United States Supreme Court, 
Brown v. Gardner, 115 S. Ct. 552 (1994).  In March 1995, the 
Secretary published an interim rule amending 38 C.F.R. § 
3.358 to conform to the Supreme Court decision.  The 
amendment was made effective November 25, 1991, the date of 
the Gardner decision by the Court. 60 Fed. Reg. 14, 222 
(1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25,787 (May 1996), and codified at 38 C.F.R. § 
3.358(c) (1997).  Congress amended 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, to 
preclude benefits in the absence of evidence of VA negligence 
or unforeseen event.  Pub. L. No. 104-204, 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  The purpose of the amendment was, in effect, to 
overrule the Supreme Court's decision in the Gardner case, 
which (again) held that no showing of negligence was 
necessary for recovery under § 1151, as in effect at that 
time.

The Board notes that the appellant's claim under 38 U.S.C.A. 
§ 1151 was filed in March 2003.  As such, it must be 
adjudicated in accord with the revised version of 38 U.S.C.A. 
§ 1151.  VAOPGCPREC 40-97.  Thus, to prevail, the appellant 
must show that his disability was either an unforeseen event 
or the result of VA negligence, in other words that VA was at 
fault.

A review of the VA medical evidence shows that in February 
2002, the veteran underwent a cystoscopy for an unverified 
papillary tumor of the right ureteral orifice.  In April 
2002, he underwent a cystoscopy and TURBT (transurethral 
resection of the bladder tumor).  In August 2002, he 
underwent procedures that included TURBT and a cystoscopy 
with double insertion of J stents.  

On October 11, 2002, the veteran was admitted to the VA 
Medical Center in West Palm Beach.  The operative report 
indicates that he had a history of TCC (transitional cell 
carcinoma) of the bladder at the level of the right UO 
(ureteral orifice), that he was status post recent biopsy 
with placement of a JJ stent, and that the biopsy was 
negative for recurrent tumor.  The report further indicates 
that the veteran was admitted for a cystoscopy and removal of 
a stent under local anesthetic.  The report states the 
following: an attempt to perform a flexible cystoscopy was 
done but since there was no appropriate flexible grasper to 
use with the flexible scope the stent could not be removed in 
that fashion, and an attempt with a segura basket and with a 
Graspit device were both unsuccessful; passage of the scope 
and movement of the scope within the urethra was made 
difficult by a large prostate with a prominent median lobe; 
the instrument caused some bleeding in the bladder which 
resulted in poor visualization; irrigation did not clear the 
bleeding; the procedure was aborted due to the veteran's 
discomfort; a Foley catheter was inserted.  The assessment 
noted status post failed attempt of cysto/stent removal, now 
with gross hematuria due to trauma from instrumentation and 
patient's anticoagulation status.  

An addendum and "nursing post procedure" report, dated that 
same day, indicate the following: the veteran was received 
from the recovery room with dark red cranberry-colored urine; 
he was upset and anxious to leave; small to moderate clots 
were noted in the tubing; he was comfortable and denied pain; 
the Foley catheter was irrigated easily and no clots were 
obtained; outflow had cleared to a light pink color; he was 
cleared by the physician and discharged ambulatory to home at 
6:30 p.m.; a cysto/stent removal was rescheduled for the 
following Friday.  

On October 12, 2002, the veteran was treated for gross 
hematuria, status post stent removal.  He was readmitted to 
the hospital.  The impression was urinary obstruction due to 
clots status post right ureteral stent removal attempt on 
October 11 with bleeding.  He was discharged after a few 
hours.

On October 13, 2002, the veteran was treated for severe pain, 
with evidence of blood clot, spasms, and leaking of blood-
tinged urine.  Treatment included irrigation of his catheter.  

On October 17, 2002, the veteran underwent intraoperative 
cystogram, cystoscopy, evacuation of bladder clots, double-J 
stent removal, and suprapubic tube insertion.  The 
postoperative diagnoses were benign prostatic hypertrophy, 
hematuria, clot retention, and status post double-J stent 
insertion.  The operative report notes the following: the 
veteran had a history of being anticoagulated due to a heart 
valve; he had a very large prostate with a prominent median 
lobe; at the time (of his October 11, 2002 operation) "we 
did not have the right instrument and a flexible cystoscopy 
was unsuccessful"; the veteran subsequently developed 
hematuria and clot retention; his abdomen was distended and 
his clots and bladder could not be irrigated well.  

On October 24, 2002, the veteran was discharged.  A nursing 
focus note indicates that he had a 3-way Foley catheter and 
SPT in place draining dark brown urine, with no clots noted.  
The veteran denied any pain or discomfort.  

On November 8, 2002, the veteran presented for reevaluation.  
The veteran stated that he was voiding well.  The suprapubic 
tube was removed and a Foley catheter was replaced.   

Reports from the Lawnwood Regional Medical Center (LRMC), 
dated beginning October 27, 2002, show the following: the 
veteran was admitted with gross hematuria, urinary retention, 
clot, significant bleeding and increasing lower abdominal 
pain; he had an indwelling suprapubic catheter as well as 
apparent recent Foley catheter; his catheter was removed by 
the ER (emergency room) staff; there were intermittent large 
clots at the urethral meatus as well as the SP tube site; 
continuous bladder irrigation was started.  The impression 
was multiple underlying medical problems including 
hypertension, diabetes, atherosclerotic heart disease, status 
post coronary artery bypass graft, cardiac valvular disease, 
atrial fibrillation, gross hematuria on Coumadin, history of 
bladder carcinoma, status post resection, history of 
complicated stent removal apparently at the VA, repeated 
resections of bladder cancer, and the notation, "apparently 
he has been demonstrating no further disease.  Patient had 
suprapubic tube placed in the VA as well."  The reports 
indicate that the veteran was discharged November 2, 2002, 
and that he had a suprapubic catheter in place

A February 2003 report indicates that the veteran underwent a 
cystoscopy with a postoperative diagnosis of bladder cancer.  
The report summarizes the veteran's history as follows: the 
veteran initially underwent a TURBT with what appeared to be 
a tumor emanating from his right ureter, however, the tumor 
was found to be in the bladder; the veteran had a complicated 
postoperative course for the fact that he was on heparin and 
went into retention; when his stent was removed he went into 
clot retention and required insertion of a suprapubic tube, 
CBI (continuous bladder irrigation) and the tube was now out; 
he was now voiding well and had no complaints.  

A VA genitourinary examination report, dated in June 2003, 
shows that the veteran reported that he was voiding well and 
had no complaints.  He stated that urine flow was normal and 
that there was no hematuria or dysuria.  He asserted that he 
was incontinent of urine but did not wear pads, and that, 
"He changes his pants if it gets wet, once a day."  The 
diagnoses were transitional cell carcinoma, and status post 
bladder resection.  The examiner stated:

I don't think there was any carelessness 
or negligence to cause the patient to 
have gross hematuria, clot retention 
after failure to remove the stent.  A 
consent was obtained and the procedure 
explained to the patient.  Unforeseen 
event was the enlarged median lobe of the 
prostate, absence of flexible instrument 
and patient being anticoagulated due to 
his aortic valve replacement.  A note was 
written that cardiology was consulted re 
protocol for anticoagulation and was 
followed.  A consult was sent to urology 
to get another opinion."

A VA urology consultation report, dated in July 2003, shows 
that the physician summarized the veteran's course of 
treatment and concluded;

This is a concise report of the patient's 
history.  There is no malpractice in this 
patient's record.  This was an unforeseen 
event that happened doing the removal of 
the stent.  The patient was on Coumadin 
and this caused the bleeding process.  In 
any event, I have discussed this case 
with [another physician] and he and I 
both agree that the patient could be 
compensated for his hospital bills that 
he incurred while this happening was 
going on.  I think this is the least that 
can be done for this gentleman."

The Board has determined that the claim must be denied.  In 
this case, reference has been made to enlarged median lobe of 
the prostate, an absence of a flexible instrument for stent 
removal, and bleeding due to anticoagulation therapy, which 
the veteran had been placed on secondary to an aortic valve 
replacement.  These were described as unforeseen events; 
however, as an initial matter, the claims file does not 
include competent evidence to show that the veteran has the 
claimed condition.  Specifically, the veteran does not appear 
to have been diagnosed with urinary incontinence.  See 
generally Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that the requirement for a showing of current 
disability means that there must be evidence of the claimed 
disability at the time of the veteran's claim, as opposed to 
some time in the past).  In addition, the claims file does 
not contain competent evidence to show that he has 
incontinence as a result of the aforementioned unforeseen 
events, or the result of VA negligence.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  In this regard, the only 
competent opinions of record are the VA physicians' opinions 
of June and July of 2003, which weigh against the claim.  
Specifically, in the June 2003 report, the physician 
specifically stated that there was no carelessness or 
negligence in the veteran's care.  In the July 2003 report, 
the physician specifically stated that there was no 
malpractice in the veteran's record.  In reaching this 
decision, the Board has considered the notation in the July 
2003 VA opinion, that two VA physicians had "agreed that the 
patient could be compensated for his hospital bills that he 
incurred while this happening was going on," and that "I 
think this is the least that can be done for this 
gentleman."  However, VA benefits may only be paid pursuant 
to statutory authority.  In this case, the Board has 
determined that the statutory prerequisites for compensation 
under 38 U.S.C.A. § 1151 have not been met.  Furthermore, 
inaccurate advice does not create any legal right to benefits 
where such benefits are otherwise precluded.  See Shields v. 
Brown, 8 Vet. App. 346, 351 (1995); see also McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous advice given 
by a government employee cannot be used to estop the 
government from denying benefits.").  No one has attributed 
any incontinence to the treatment rendered by the VA.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim, and that 
compensation for incontinence under 38 U.S.C.A. § 1151 is not 
warranted.  As such, the Board finds no reasonable basis upon 
which to predicate a grant of the benefits sought on appeal.

In reaching this decision, the Board considered the 
appellant's arguments and the lay statements submitted in 
support of the veteran's assertion that he has incontinence 
as the result of VA medical treatment conducted in October 
2002.  However, lay persons, untrained in the field of 
medicine, are not competent to offer an opinion on this 
matter.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in January 
2005, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claim.  In addition, by virtue of 
the rating decision on appeal, and the statement of the case 
(SOC), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  In March 2005, the veteran reported that he had 
no additional evidence to submit, and he requested that his 
claim be adjudicated.    

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has also 
been afforded a VA examination and pertinent opinions have 
been obtained.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Entitlement to compensation for incontinence under 38 
U.S.C.A. § 1151 is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


